Title: From Thomas Jefferson to United States Militia, 8 July 1807
From: Jefferson, Thomas
To: United States Militia


                        
                            
                        8 July-6 Sep. 1807
                     
                        
                        
                     
                        
                           1807.
                           
                           
                           
                        
                        
                           July
                           8.
                           To
                           Capt. John Bonsal & the rifle corps of the town of Alexandria
                        
                        
                           
                           
                           
                           Capt Harry Heth and the Manchester Cavalry
                        
                        
                           
                           
                           
                           Capt James Williams and the Petersburg republican Artillery co.
                        
                        
                           
                           
                           
                           Capt Wm. Richardson and the co. of Richmd light infantry Blues
                        
                        
                           
                           
                           
                           Capt Edward Hallem & the independant co. of Shockoe volunteers
                        
                        
                           
                           
                           
                           Lt. Wm. Street and the Washington & Jefferson artillery co. of Richmd.
                        
                        
                           
                           
                           
                           Capt John Cox & the Washington troop of cavalry.
                        
                        
                           
                           10.
                           *
                           Capt T. B. Robertson & the members of the Petersburg Republicn Lt. infantry
                        
                        
                           
                           
                           *
                           Capt Richard Coke and Williambg troop of cavalry. July 4.
                        
                        
                           
                           11.
                           *
                           Capt Robert Anderson & the volunteer company of Wms.burg.
                        
                        
                           
                           
                           *
                           Capt Andrew Stevenson and the Richmond troop of cavalry.
                        
                        
                           
                           12.
                           
                           (Capt William Bowden & the Petersburg troop of cavalry attad to 39th. regimt.)
                        
                        
                           
                           
                           
                           Capt. James Bankhead & the Portroyal Volunteer co. of lt. infantry.
                        
                        
                           
                           13.
                           *
                           Capt John D. Watkins & the troop of cavalry of the county of New Kent commanded by him.
                        
                        
                           
                           
                           *
                           Capt Wm. Bowden & the Petersburg troop of cavalry attad to 39th. regimt.
                        
                        
                           
                           17.
                           
                           Colo. John Ward & the 1st. battaln. of the 29th. regimt. of S. Carola.
                        
                        
                           
                           18.
                           *
                           Capt Beverley Robinson & the K. Wm. and K. & Q. troops of cavalry.
                        
                        
                           
                           19.
                           *
                           Capt Beverley C. Stanard & the Chesterfd. troop of cavalry commanded by him.
                        
                        
                           
                           
                           *
                           Capt John D. Burk & the Petersburg co. of riflemen.
                        
                        
                           
                           20.
                           
                           Capt Calvin Jones & the Wake troop of cavalry at Raleigh.
                        
                        
                           
                           22.
                           
                           Capt Abraham Horn junr. Lt. Thomas Rogers, Ensn. John Deatrick & the Easton lt. infry. co. of the borough of Easton Pennsva
                        
                        
                           
                           
                           
                           Capt. John Van Ness Yates, Lt. Francis Costegan, Ensn Peter Hilton jr. & the co. of lt. infry. they command in the city of Albany.
                        
                        
                           
                           
                           *
                           Capt. Saml. Carr & the troop of cavalry attached to the  regiment of the militia of Virga.
                        
                        
                           
                           
                           
                           Lt. Colo. Daniel Stevens, the officers & privates of the regimt. of artillery of the 7th. brigade of the militia of S. Carola, of the 2d. battalion of the Charleston regimt. of artily. & of the antient battalion artilry. of same state
                        
                        
                           
                           26.
                           
                           the light infantry company, the Columbian volunteers, attad to the 1st battn. of 28th. regimt. of S.C. militia.
                        
                        
                           
                           29.
                           
                           Capt. Wm. Woodland the officers & privates of the rifle co. of Baltim. called the ‘Union guards of liberty’ attad to 27th. reg. Mard. militia
                        
                        
                           
                           30.
                           *
                           Capt. Wm. Bolling & the Goochld. troop of Cavalry
                        
                        
                           
                           31
                           *
                           Capt Alexr Austin & the rifle co. annexed to the 53d. regimt. of Virga militia. Campbell cty Lynchburg.
                        
                        
                           
                           
                           
                           Capt John MacWilliams & the Fayetteville indept. lt. infry. co.
                        
                        
                           
                           30.
                           
                           Masters of vessels in the port of Charleston S.C.
                        
                        
                           
                           31. 
                           
                           Capt. Edwd. Mead Phelon & the other officers & privates of the Irish volunteers
                           } part of the 1st. battn. 28th. reg. mila. S.C.
                        
                        
                           
                           
                           
                           Saml. Ulrich & the other off. & priv. of the Charleston lt. infy. 
                        
                        
                           
                           
                           
                           Wm. Lee & the other officers & privates of the Forester lt. infry.
                        
                        
                           
                           
                           
                           Colo. Wm. Daniel jr. the officers & privates of the 17th. regimt. of Virga militia.
                        
                        
                           Aug.
                           8.
                           
                           Williams, Capt Zachariah & the Richmond Volunteer dragoons. (Augusta Georgia.)
                        
                        
                           
                           
                           
                           Capt John Neilson & the co. of Augusta volunt. rangers
                           } Augusta Georgia
                        
                        
                           
                           
                           
                           Capt George W. Evans. & the co. of Augusta Indept. Blues
                        
                        
                           
                           17.
                           
                           Capt John Finney & the Accomack troop of cavalry.
                        
                        
                           
                           
                           
                           Capt John Montgomery & the troop of Belle air light dragoons.
                        
                        
                           
                           
                           
                           Capt James Wilson & the Mecklenburg troop of Cavalry attad to 98th. regimt of militia Virga
                        
                        
                           
                           
                           
                           The Capt & other officers & privates of the Montgomery county artillery blues. Pensva (note these resolns were signed by George illegible Sheine qu. capt. Isaac Mann 1st. Lt. Melchior Neuman 2d Lt.
                        
                        
                           
                           
                           
                           John Shee Commandant, & other officers & privates of the Philada Militia legion.
                        
                        
                           
                           18.
                           
                           Capt. Felix Welton & the officers & privates of the lt. infy. co. of Hardy cty. Va.
                        
                        
                           
                           
                           
                           Capt. N. Hill and the New Hanover troop of cavalry. Wilmington N.C.
                        
                        
                           
                           23.
                           
                           Colo. Tarleton Brown, the officers & privates of the 23d. regiment of the militia of S.C.
                        
                        
                           
                           25.
                           
                           Capt. John Archer Robertson & the lt. infy. co. of the 49th. reg. of the cty. of Nottoway.
                        
                        
                           
                           26.
                           
                           Capts. James Gourdy & Thos. Coleman & the Cambridge light dragoon & artillery cos. of Uniform volunteers (96.) S.C.
                        
                        
                           
                           29.
                           
                           Capt. John Van Buskirk Lt. Seneca Daval, Ensn. John L. Wendell, & the lt. inf. co. at Easton Washn. cty. N.Y.
                        
                        
                           
                           
                           
                           Capt. Wm. Armistead and the troop of cavalry of Amherst county commanded by him.
                        
                        
                           
                           
                           
                           Colo. Duncan Mc.Arthur, Majr. Jervis Cutler the officers  & privates of the 2d. reg. 2d. brig. 2d. division of Ohio militia
                        
                        
                           
                           31.
                           
                           Capt. Thos. J. Robeson & the rep. vol. of Fayetteville commdd. by him.
                        
                        
                           
                           
                           
                           Capt. Joseph Pickett & the Wadesborough troop of horse. Anson cty. N.C.
                        
                        
                           
                           
                           
                           Capt. Eben Taylor and the troop of cavalry of Frederic Cty. attad to 31st. reg.
                        
                        
                           
                           
                           
                           Capt. Charles S. Chilton & Lt. Drury W. Cocke & the Lynchbg indept. infy. annexed to the 53d. reg. Va. mila.
                        
                        
                           
                           
                           
                           Capt. James Oty and the troop of cavalry commanded by him. Liberty. Bedford.
                        
                        
                           1807
                           
                           
                           
                        
                        
                           Sep.
                           6.
                           
                           Capt Alexr Quay & the Republican Artillery co. of Chester distr. attad to 11th. reg. 3d. brig. S.C.
                        
                     
                  
                        
                    